ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԱՊ-542
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «(2 Օճ տբ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԼԵՎՈՆ ՅՈԼՅԱՆԻ, որը գործում է Հայաստանի
Հանրապետության անունից, իր լիազորությունների սահմաններում (այսուհետ՝
լիազոր մարմին) մի կողմից, ն ՀՀՐԱՇՔ ՄԵՏԱՂ» ՍՊԸ տնտեսավարող սուբյեկտը
(այսուհետ՝ ընդերքօգտագործող), ի դեմս տնօրեն ԱՐԱ ԴԱՎԹՅԱՆԻ, որը գործում է
ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով
Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի
Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ
իրավական ակտերով, համապատասխանաբար նախարարության ն. տնտեսավարող
սուբյեկտի կանոնադրություններով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան
փաստաթղթերը, տրամադրվող հանքավայրի շահագործման նախագիծը, կնքեցին սույն
ընդերքօգտագործման պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը շահագործման տրամադրելու
պայմանները ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման,
բնապահպանական, բնության ն. շրջակա միջավայրի պահպանության դրամագլխի
համալրման, մշտադիտարկումեերի իրականացման) վճարման վերաբերյալ դրույթներ,
բնապահպանական կառավարման պլանը, ընդերքօգտագործման իրավունքի
դադարեցման (զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-
տնտեսական զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն
կատարման ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները,
ինչպես նան երանց փոխհարաբերությունները կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ԽԽ 1, 2, 3, 4
հավելվածներից, որոնք կազմում են պայմանագրի անբաժանելի մասը:

1.3 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանադրով՝ լ իապոր մարմիննընդերքօգսադործողին
տտեկան
30.0 հաղար տ

0օգտլկլար հանածոյի աջարների մարման հալար
(օգտալար հանածոյ ի քանակը, մ, գ/տ
ժայանալկալոր մտիրաւսիտքմանն ու օգսադործմանն Է հանձնում 31 տրի

ժայկետով, իսկ ընդերքօգտդործողնընդունում Է` ՀՀ Սյունիքի

(հանքալայ րի անվանումը)

Խաեղարաի անվանումը)
հաշվեկշռայ ին աջ`արներն օգս ադործման ալբողջ ժամկետի 917,9 հազար տ
հանքաջար

ըստՇլՀՇշ

(իիմնայան նուղեկից օգտմլար հանածոների քանալկները` ըստկարգերի)

որոնք հառկսդգծի վրա ն ըստ իտրության սսհմանախկվում են հետւյ լ
կոորդինաղդներով` 1.2-4324512 /-8617431 2, 4324783 (58617455, 3.2 4324963 ՝(-8617488,
4.2«4325124 `" "8617500, 5,-4325208 ՝/-8617490, 6,4-4325292 "/-8617480, 7,4«-4325345 ՝/-8617574,
8,24«4325366 `/«8617658, 9, 24325352 ՝`/-8617771, 10,2-4325328 `/-8617907, 11,2 :4325254 `/-8617954,
12,2«:4325124 /-8617973, 13,2-4324915 ՝/-8618000, 14,4 -4324799 ՝/-8617980, 15,760-4324512
«/-8617882, 16.(-4324512 7-8617431 (ՃՃԽՄ/0Տ-84 համակարգ) կոորդինաւոները.

արախդրվող պարների սահմանների ծայ րակետս ին կոորդինառները)

(ոս 10.54գ/տ Բ9-15.70գ/տ. 115-5.00գ/տ 8/-15,80 գ/տ Տ-5.8095)

Միմնական ն ուղեկից Աաաա ունը 55, գտն այ լ ն)
ոս

Թգտայար հանսջոյի արշարների սեսալները սւրառսալնե

ԱՇ Թգտայար հանածոյի Լեռնային զանգվածից հանքարտոդրանսադի ել..-.---

Լեռնսհաղլայման սստմանները հառվսադծի վրա ն ըստ իտրությ ան

հայաձայ ն լ եռնսհաղլայման ւմ թիվ Լ-542
ակտի հարը)

Պսյ մանադրի Խ ի հալել վածով նշվում են
ընդերքօգտդործողի ֆինանսական առաջարկները ն նրա կողմից
վճարվող ընդերքօգսագործման վճարները, պապ մանսդգրի 9 2

հավել վածով` հանքի փպման ծրսդրով նախար սված
պտտպորությ ունները, պայ  մանադրի ՈՊ 3 հալել վածով` համայ նքի
սոցիպ -տնտեսպլան զարգայման ոլ որսում ստանձնած

պտտպորությ ունները, իսկ ապպմանսգրի Կ 4 հալել վսջով՝
բնատփպսնալան կառալարման պ անը:

Պսյ մանագիրն ըստանհրաժեշմությ ան կարող է ունենալ նաւ այ լ
հալել վածներ` օգստկար հանաչոոյի արդյունսհանմման ն հումքի
վերամշակման աշխառնքների ժԺայկետները, ըստ վուլերի, իսկ

2
զուգսհեռաբար երկրսաբանպլան ուսումնասիրությ ան աշխառւնքներ
կառտել ու դեպքում դրանց կառարման ժաքանալկայցույ ցի:

22 Լիազոր մարմինը երաշխպորում Է, որ պսյ մանագրի 2.:-ին
կեսում նշված հանքալա րը կալ հանքալայ րի սեղաքրաը գրալ դրված,
վարձակպ ությ ան, անհաղույ ց օգս ադործման տրվա» չէ,
կսառուցապառլած կալ կառուցավպառլան իրալունքով ծանրաբեռնված
չ Է, ինչ սես նաւ արգել անքի սկ չ ի գտնվում:

23 Պապ մանսրի գործողության ընթայքում հանքալայ րի
օգսադործման արդյ ունքում ընդերքօգսադործողի ստպսծ շահույթը
նրասեփպանությունն է:

Յ. Կողմերի իրալունքները ն ատտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

3.1.1 ընդերքօգտդործողից պտանջել ու հանքալայ րը
2սհսգործել ընդերքի օգսդործման ն պատանության բնսդալառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
հալավառախան.

Յ12 գրալոր զգուշացնելու ն փվաղսժայկետ լուծելու
պսյ մանսգիրն օրենսգրքի 30-րդ հոդվածի հալաձայ ն.

Յ.13 սսուգել ու ընդերքօգտդործման ընթացքում երկրսբանպլյան Ա
մարկշեյ դերայան փատդրության վարման լիարժեքությունը,
օգտակար հանածոների պաջարների շարժի հաշվառման իրականացման Ա
տեղեկառոլու թյ ան ներկայ այման սահմանված պփանջ ների կառտրումը.

Յ14 սսուգելու ընդերքօգսադգործման վճարների օբյեկտ
հանարվղ փատպի ծալպ ների չ ախքանապլների, վճարների
հպջվարկման ն հաջվարկ-հաշվետլությ ունների ներկայ այման կարգի
պփանջների կառտումը.

Յ.1.5 սսուգելու ընդերքօգսմդործման պպ մանսդրով նախաեսված
պտտպորություննրի ս նաադծի ատփանջների կառտրումը`
բայցառությ ամբ բնության ն շրջայա միջալայրի ամտպանությ ան
ոլորսում բնատփպանության բնսդալաի սետկան կսռալարման
լ իաղոր մարմնի իրալվասությ ունների.

Յ.1.6 պատփանջել ու ընդերքօգսագործողից օգտվպլար հանածոների
պաշարների լ իսկառտ կորզում ն հիմնական ու հալառեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրաքաերի ողջաքլիտն
հայպ իր օգտ դործում կալ դրանց պփեստալորումն ու պափապսնումը.

Յ.17 ատփանջելու ընդերքօգստդործողից ընդերքօգստդործման
իրալունքի ժամկետը լ րանպ ուց հեստ կալ դրանից հրաժարվելու
դեսքում նրանց տնօրինման տպ գտնվող երկրաբանապլան
տեղեկությ ունը 3 ասվաընթացքում հանձնել լ իաղզոր մարմնին.

Յ18 իրականացնելու ընդերքի տրաքադրվա սեղաաում
երկրաբանպլան ուսումնասիրությ ուններ, բայառությ այբ օգտվյար
հանածոների հայ տնսբերման նպառվով, այ դ մասին առնվազն 14 օր սռսջ
գրավոր իրազեկել ով ընդերքօգսադործման իրալունք կրողին.

Յ19 սսուգվող սուբյեկտի ներկայ սցուցչի մաւնպկցությ ալբ
անարգել մուտջ գործելու ստուգվող սուբյեկտ: գրսսենյ պպ ին,
սրտդրական, ապմտեստպ ին, լ սբորատրը ն այլ սարաջքնե ու
սսորսաբաժանումներ.

Յ.1.10 սսուգման ընթայքում ստուգվող սուբյ եկտից պփտանջել ու
փասաթղթեր, տլյ պ ներ, բացառություններ, տեղեկանքներ, ինչ սես
նաւ վերցնելու վորձանմուշներ, կառտելու կապտալկնքում ն

3
չ ախդրումներ, որոնք անմիջպլանորեն աշնչվում են սսուգման
նպառւվլներին.

3111 ընդերքի օգտդործմա ն ապտպաության սետկան
վերսհսկողություն իրականացնելու տեսչսկան սսուգումների,
սսուգումների նուսումնասիրությ ունների
միջոցով` «Հայ ատմսնի Հանրափմսությ ունում սսուգումների
կաղմապկերպյան ն անցկացման մասին» Հայ սստսնի Հանրաւիտությ ան
օրենքով սսհմանվա կարգով նռն ընդերքի մսին Հայ ատսնի
Հանրաւիմությ ան օրենսգրքի դրույ թներին հալավսռախան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

3.21 ընդերքօգսադործողին սսհմանված կարգով մտրախդրել
հանքալայ րին վերաբերվող փաստաթղթերը.

322 գրալոր իրազեկել ընդերքօգտւդործողին առնվազն 14 օր սռսջ
ընդերքի տրաքլադրված սեղալաում երկրաբանպլյան ուսումնասիրությ ան
աշխառնքներ իրպլանացնել ու համար օրենսգրքի 3Յրդ հոդվածի 5րդ կեսով
սրված» հալաձայ նու թյ ան մասին:

3.3 Ընդերքօգսադործողն իրալու նք ունի`

33.1 բացսռիկ իրալու նքով կառւրել ու երկրսբանայան
ուսումնաիրություն լ եռնսհաղլայման սսհմաններում, իսկ հաղլայված
ընդերքի սեղալաում՝ օգտմվլար հանածոյ ի արդյ ու նսհանում.

Յ32 մտնելու ընդերքի ստեղաա ն իրապլանսպցնեու նպտպադծով
նախաեսված բոլոր սջխառանքներն օգտվլար հանածոյի արդյ ունսհանման ն
ուսումնաիրությ ան նպաւկով.

333 օգտապսր հանածոյի արդյունսհանման նպաւկով կառուցել ու
անհրաժեշտ շենքեր, շինություններ, հաղորդակցության ուղիներ,
տեղադրելու սարքալորումներ, վոխդրել ու լՈ հարստացնել ու
արդյ ու նսհանված օգսւկկլար հանածոն.

Յ34 տնօրինել ու արդյ ու նսահանված օգտմվլար հանածոն.

3.35 օրենսգրքի աւմտանջների ափտպնմաբ հանքսրդյ ունսհանման
իրալունքի ընթացքում օգտագործելու սեփապան գործունեության
արդյ ունքում առսջացած արսւդրայլան լ ցակույ տերը.

3.36 իրեն սրախդրվասծ օգտմլար հանածոյ ի արդյ ու նսհանման իրալու նքի
շրջանակում երկրսբանպյան ուսումնասիրություն իրպլանացնել ու
նպառկով քաղսքացիսիրալայան պւյ մանագրերի կնքմամբ ներգրալել ու
երրորդ անձանց.

337 դիմելու լ իազոր մսրմին օգտկսար հանածոյի սրդյ ունսհանման
պս մանագրի պպ մանները վովոխելու նպառւկով, եթե հայ տնվել են Էսսիս
նոր` նախկինում չ նախաեսված հանգալանքներ.

338 վաղսժալկետ հրսժարվելու օգտմլար հանածոյի ստրդյ ու նսհանման
հրալունքից` կառտել ով պպ մանսդրով ն օրենսգրքով նախահսվսծ պտտպո-
րությունները:

3.4 Ընդերքօգտդործողը պւրսւվոր է`
Յ41 իրականացնել պաշխառւնքներն օգտվյլար հանածոյի
արդյ ու նսհանման պպ մանագրի ն նախդծի պայ մաններին հալավսռախան.

342 կառտել լ իաղոր մարմնի ն այլ իրալասու ստտվլան մարմինների`
օրենսդրու թյ ան ափանջների ափպւանման նպառվկով տրված ցուցումները.

Յ43 ապմտպսնել օգտւվլար հանածոյի արդյ ու նսհանման, տեղախխքան ն
վերաքլշպլման ընթայքում Հայ ատնի Հանրափսությունում ընդունված
ստսնդարտների, նորմերի ու կանոնների պմտանջները.

344 ապփովել օգտվլար հանստոյի արդյ ունսհանմա, նպադծի
պփանջների կառտումը.

345 վարել երկրսբանայան, մարկշեյ դերայան ն այլ փատպրությ ուն,
պփաւսնել դրանք ընդերքօգտդործման բոլոր ձների աշխառնքների
ընթացքում.

Յ46 վարել օգտվպլար հանաչոների պացջարնեի ամենօրյա շարժի
գրանցաԼաղյ անը.

347 ներկայ ացնել լ իաղզոր մարմին օգտւկլար հանածոների պւջարների
շարժի վերաբերյ սլ եռամսյ ալայ ին ն տւրեկան հաչվետլու թյ ու նները.

348 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանալան
տեղեկությ ունը.

349 հալսջե, ատպանել ն լիազոր մարմնին սրասխդրել
ուսումնասիրված, արդյ ունսհանված ն ընդերքում կորսվա օգտվար
հանածոների պաշարների, դրանց պարու նայած բաղադրաքաերի, որակի ու
քանակի մասին տլյ պ ներ.

Յ.4.10 ագփովել ընդերքօգտդործման հետկապլած սջխաւնքների կառւտր-
ման անվտանգությունը.

3.4.11 ապտփովել ընդերքի, մթնոլ որտի, հողի, անտռների, ջրերի ու
բնության ն շրջակա միջալայրի մյուս օբյ եկտների, ինչպես նաւ
շինությունների ս այլ կառույ ցների պտաւնությ ունն
ընդերքօգսադործման հետ կավլած աշխառնքների վնապյլար
աղդեցությ ու նից.

3.4.12 ապփովել բնությ ան, պառլական ն մշպլույ թի հուշարձանների
պփպաությունն ընդերքօգտդործման Օ հետ կավպլա աշխառնքների
վնասայար ազդեցու թյ ու նից.

34.13 ապովել շրջակա միջ ալայ րի վրա աղդեցությ ան
վորձաջննությ ան եզրալացությ ալբ նախահսված պս մանները.

3.4.14 նաադգծի ն օգտվլար հանածոյի արդյ ու նսհանման պսյ մանսդրի
համաձայն վերպլանգնել Ա բարել ալել ընդերքօգտդգործման հետւանքով

ած հողաքաերը (ռեկուլ տիվացիա, ինչպես նաւ դրանք սիտսնի
դարձնել տնտեսության մեջ օշգսմդործման հալար կալ բերել անվտսնգ
վիճալի.

Յ.4.15 տեղեկացնել լ իաղզոր մարմնին օգտվլար հանածոյի
արդյ ու նսհանման պս մանսդրում չ նշված օգտակար հանածոների
կոււտկումների հայ տնտբերման մասին դրանց հայ տնսբերումից հետո` 14
օրվաընթայցքում.

Յ.416 նոր հայ սնսբերվա օգտվկար հանածոների սրդյ ունսհանում
չ իրպլանացնել ու դեսջում իրապլանացնել դրա ապտփուսսավորումը
կառալարությ ան սահմանած կարգով.

3.417 ապփովել հանքի փվպլման ծրսգրի, այ դ թվում` հանքի փպումից
հեստ սշխաուժի սոցիպ պլան մեղմայման նախաեսվող միջոցառումների
հրալանացումը.

Յ.4.18 արհովել փակվող հանքի անմիջպլան ազդեցության գոտում
գտնվող հալայ նքների սոցիալ -տնտեսապյան մեղմայման նախաեսվող
միջոցառումների իրպլանսցումը.

Յ.4.19 ագփովել օգտկար հանատոյի տրդյունսհանվա տարածքի,
արդյ ունսհանման ընթացքում առսջսցսծ սրտտդրայան լ ցալյույ սերի
սեղսդիրքի ն դրանց հարակից համայ նքների բնալչ ությ ան անվտագության ն
առողջությ ան աւպփովման Օ-նպգպաւկով մշտադիտտկումների համար
նախա սված վճարի վճարումը.
Յ.420 ոչ ուշ, քա, հինգ մտատիին մեկ անգա 2շսհսդործվող
հանքալայ րում (տեղալաում) կոնդիցիանեը ն ապյջսրները ենթարկել
վերսադնսահառուն ն ներկայ ացնել լ իաղոր մարմնի վերսահաստաղանը.

34.21 ընդերքօգստմդործման իրալունքի ժակետը լ րանպ ուց հեստ կաք
դրանից հրաժարվել ու դեսքում իր տնօրինման տկ գտնվող երկրաբանական
տեղեկությունը
Յախվաընթայքում սսհմանված կարգով հանձնել լ իապղոր մարմնին.

Յ4.22 տեղեկացնել ընդերքօգսադործման իրալունքի
իրալահսջորդության մսսին լիազոր մարմնին վերպլալմակերպլան
գրանցման պփտից 14 օրվաընթացքում.

Յ.4.23 սկսել աշխառնքները սսհմանվ կարգով հողոաղլայման
իրալունքի տրախդրումից հեսո.

Յ.4.24 թույլ առել լ իաղոր մարմնին սսուգման նպառպով անարգել
մումսք գործել ու գրասենյ ակպ ին, սրտւդրայան, պտփեստյ ին, լ սբորատր ն այլ
տտածքներ ու սսորաբսժանումներ.

Յ.4.25 տրախդրել լ իաղոր մարմնին ստուգման ընթացքում պփտփանջվող փա-
տաթղթեր, տլյպ ներ, բայարությ ուններ, տեղեկանքներ, ինչպես նաւ
թույլատրել վերցնելու վորձանմուշներ կառտել կապտակնքրում ն
չ ախդրումներ, որոնք անմիջպլանորեն առնչվում են սսուգման
նպառվլներին.

Յ.4.26 կառտել Հայ ատմնի Հանրապետությ ան օրենքներով սահմանված
բոլ որ պւրսւկանու թյ ունները.

4. Զգուշացում

4.1 Լիազոր մարմինը, օրենսգրքի 30-րդ հոդվածի համաձայ ն, կարող է
ընդերքօգստդործողին տպ զգուշացում, եթե նա

4.11 չի կառտում օրենսգրքով նասահսված պտտպորությ ունները.

412 չի կառտում ընդերքօգստդործման իրալունքի
պս մանները, այդ թվում` պս մանագրով, նախդծով
ընդերքօգստդործման իրալու նքով նասահսված
իր ապւսրտպորությ ունների իրականացմանն առնչվող պս մանները`
բայառությ ալբ օրենսգրքով սահմանված դեսթերի

41Յ չի վճարել օրենքով նախաեսված վճարները` սսհմանված օրվա
նից մեկ ասնվաընթայցքում:

42 Լիսղոր մարմինն իրալունք չունի որոշում ընդունելու
ընդերքօգտպգործման իրալու նքի դադարեցման մասին, եթե իրալու նք կրողը
զգուշացման մասին ծանուցումը ստսնպ ուց հետո` ոչ ավել ի, քան 90 օրվա
ընթացքում վերացրել Է նշված հիմքերը:

5. Վաշվետլությ ուններ Ա սեղեկություն

5.1 Ընդերքօգտպործման իրալու նք կրողը լ իաղոր մարմին օրենսգրքով,
այլ օրենքներով սահմանված կարգերով աւրտալոր Է ներկայ ացնել հետւյ ալ.
հաշվետլությ ունները ն տեղեկությ ունները`

5.11 ընդերքօգսադործման բնադալաում բնօգտդործման վճարների
հաշվարկ-հաշվետլությ ուն.

512 օգտակար հանածոների պարների տտեկան հաջվետլություն (5-
ՕՀՊՃ).
5.1.3

5.2 Վսջվետլու թյ ունների ձների վովոխման դեսջում լ իաղոր մարմինը պտ-
տալոր է այդ մասին տեղեկացնել ընդերքօգսադործողին՝
վոփտխությունների կառմտման պից մեկաւլսյ աժալկետում:

5.3 Ընդերքօգսադործողը սսհմանված վճարների վերսբերյ ւ տեղեկառլու-
թյունը լ իապզոր մարմին է ներկայ ացնում Հայ աաստսնի Հանրաւիսությ ան
օրենսդրությ այբ նախաեսված ժայկետներում, կարգով Աձնով:

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը Ա
լուծումը

6.1 Պպ մանսսգիրն ուժի մեջ Է մտնում կնքման պփից ն գործում Է
թույ լ տլությ ան գործողությ ան աթբողջ ժամանալահաոլածու մ, եթե
պպ մանսգրով սսհմանվա» հիմքերով պպ մանագիրը վաղաժալկետչ ի լուծվել:

62 Պապ մանսդիրը գործում Է նաւ ժայլկեսի կա թույ լ տլությ աբ
սրախդրված ընդերքի տեղալաի սսհմանվաձ կարգով վովոիությ ան
դեսքում: Եթե երկարաձգվել Է թույ լ տլու թյ ան պս մանների վովոիությ ամբ,
ասս պայ մանսդիրը շարունակում Է գործել` հաշվի սռնելով այդ
վոփխւթյու նները:

63 Պաս մանագիրը կարող Էլուծվել՝

63.1 լիաղոր մարմնի նախտեռնությ ալբ` ընդերքօգստդործողի
կողմից պայ մանսգրի դրու յ թների խմխոլան դեպջում.

63.2 ընդերքօգսադործողի նպաճեռնությ ալբ` ընդերքօգսադործողի
կողմից ընդերքօգտդործման իրալունքի օբյ եկտ հանդիսացող ընդերքի
այբողջ սեղալաից հրաժարվելու դեսքում դիմում ներկայ ացնելու ն
լ իաղոր մարմնի կողմից հրաժարման հալաւտպիր տրաւնդրել ու դեսքում.

63Յ3Յ թույ լ տլու թյ ան ժայկետի ալարտի դեսքջում:

64 Լիաղոր մարմնի կողմից թույ լ տլությ ունն օրենսգրքով սահմանված
դեսքերում ն կարգով վաղսժալկետ դադարեցվելու դեսքում պապ մանադիրը
համարվում է լ ու ծված:

7. Պս) մանագրում փոփոխություն կառտել ու հիմքերը

Լրսհետփուզման ն (կադ շսհսդգործայան հետփուզման արդյ ունքում
հանքալայ րում .ապսշարների Էայան վոփխության, հանքալայ րի
լեռնաերկրսբանայան, սեխնիկառնսեսայան պպ մանների զգպի վովոխման
դեսքում ընդերքօգտդործողի առսջարկությ ամբ լ իազոր մարմինը կարող Է
ընդերքօգտգդործման իրալունքը ձնեալորող փաստաթղթերում կառտրել
հաքլայսռախւան վովոխությ ուններ: Հանքալայ րի շսհսդործման վոփխլած
պս մանները ներկայ ացվում են առանձին (ալել ված --):

8. Անհաղթահարել ի ու ժի, ինչ սես նաւ կողմերի գործու նեու թյ ան հետ
չ կապլած դեսքեր
Պսյ մանագրով պտսալորությ ուններն այբողջությ այբ կար
մանակիորեն չ կառտել ու դեսքում կողմերն աղաոլում են
պսադախանաոլու թյունից եթե դա եղել է անհաղթահարելի ուժի
աղդեցու թյ ան արդյ ունք, որը ծագել է սույ ն պս մանսդիրը կնքել ուց հետո,
ն որը կողմերը չէին կարող կանխահսել կաք կանխարգել ել: Այ դպիսի
իրալիճակներ են՝ հրդեհների, ջրհեղեղների, երկրաշարժերի, վոթորիկների
կալ այլ բնայան աղետների, ինչսես նաւ պայ թյունների, պառհրալզմի,
սհոաբեկչության, քաղսջացիայան ապահրալմի, անկարգությ ունների,
աասամբու թյ ան, ազգայ նացման ն այլ դեսքեր, որոնք անհնարին են
դարձնում սույն ապս մանդրով նախահսվա աւտտպորությ ունների
կառտումը:

9. Վեճերի լուծումը

Պսյ մանագրի կառւմրման ընթացքում կողմերի միջն առաջացած վեճերը
լուծվում են բանպլցությունների միջոցով: Հաքաձայ նություն ձեռք
չբերվել ու դեսքում վեճերի լ ուծումը կառտվում է դառվլան կարգով:

10. Ծանուցում

Պսյ մանագրի գործողու թյ ան ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կառւմտրումը հայարվում է պաշաճ, եթե
կառատված է գրալոր ն տրված Է առձեռն, կալ ուղարկված է պառլիրված
նամակով կամ Էլ եկտրոնայ ին փոստով կաք կառւրված է փոխանցում ֆաքսի
միջոցով կողմի սսորն նշված հասցեով կաԼ այ դ նպաւկով կողմի նշած մեկ
այլ հսացեով, ընդ որում յ ուրաջանչյուր դեսքում սետջ է սռկա լ ինի
գրավոր ստւսցալան, որը կարող է փոխանցվել Էլ եկտրոնային վոստի կար
Ֆաքսի միջոցով:

11. Այլ դրույ թներ

111 Սույն ապս մասգրի հալել վածները կազմում են նրա
անբաժանել ի մասը:

112 Սույն պայ մանսդիրը կաղմվա5 Է Յ օրինալյից` հայ երեն լ եզվով,
որոնք ունեն հալասարալզոր իրալաբանալան ու ժ:

113 Պապ մանսդրին կցվում են հալել վածներ 6 Էջից, ադ թվում՝
հալել վա» Ի 1 ֆինանսայան առաջարկները ն ընդերքօգսադործման վճարները 2
Էջից,
հավելված Վ 2 հանքի փակման ծրագրով նախատեսված պարտավորություններ 2
էջից,

հավելված Կ 3 համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ 1 էջից, հավելված Վ 4 բնապահպանական կառավարման
պլան 1` էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները
Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն
ՀՀ, Երնան 0010, Հանրապետության հրապարակ, Կառավարական տուն 3

(փոստային դասիչը. գտեվելու վայրը)

Հեռ. 521-964, ֆաքս'(37410) 526-365, ֆին. նախ. գործառն. վարչ.
հ/հ 900011009082

(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող՝ ՀՀՐԱՇՔ ՄԵՏԱՂ» ՍՊԸ
ՀՀ Արարատի մարզ, գ. Նոր Ուղի, Արցախի փողոց, տուն 4

(փոստային դասիչը, Գտեվելու վայրը)

Հեռախոս 093 08-69-50 ՀՎՀՀ 04226307

(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդ)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ն ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ ՀՀՐԱՇՔ ՄԵՏԱՂ» ՍՊԸ

ԼԵՎՈՆ ՅՈԼՅԱՆ

Մա

72.66. 44/6»

/6ե.: 6: 26/67 Հ

«.
Հավելված 1

օգտակար հանածոյի արդյունահանման
«5» Ք 2016թ. հ Պ-542
ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման նպատակով
ֆինանսական առաջարկները

ԽԱ Ծախսերի անվանումը | Կատարման. | Ներդրումնե
ոկ Ժամկետը րի չափը |
/հազ.դրամ/
1. | Հանքի աշխատանքներ
Լեռնակապիտալ աշխատանքներ 6 ամիս 507545,3
2. | Կապիտալ ծախսեր՝ 326380.0
3.` | Գործառնական ծախսեր` 6000.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

21 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

2.2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական
տուրք՝ «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով:

Յ. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

31 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով Ա վճարման կարգով.

Յ.2 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման ընթացքում
առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով Ա վճարման կարգով:

Յ3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը:

1Ս

3
34 օգտակար հանածոներ արդյունահանման նախագծով. նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ս
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ «Ք ՀՀՐԱՇՔ ՄԵՏԱՂ» ՍՊԸ

ԼԵՎՈՆ ՅՈԼՅԱՆ

յլ

/2
Հավելված ոշ

օգտակար ուլաջոյի արդյունահանման
«5» 2016թ. հ/ Պ-542

ըեդերքօգրագործման պայմանագրի

Հանքի փակման ծրագրով նախատեսված պարպտավորություններ

ԼՀանքի փակումից հետո աշխատուժի սոցիալական մեղմացման նախատեսվող
միջոցառումներ.

1.11 վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խրթաններ ն հնարավորությունների ստեղծում այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ն այլն.

1Լ2 փակվող հանքի անմիջական ազդեցության գոտում գտնվող համայնքների սոցիալ-

... տնտեսական մեղմացման նախատեսվող միջոցառումները.

13 համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին
բիզնեսի կազմակերպման աջակցություն ն այլն.

14 հանքի շահագործման աշխատանքների ավարտից երկու տարի առաջ հանքի
փակման վերջնական ծրագիրը ներկայացնել լիազոր մարմին.

2. Սույն պայմանագրի թիվ 2 հավելվածի 1-ին կետով նախատեսված միջոցառումները
սահմանված չափով ու ժամկետներում չկատարելու դեպքում` այն կհամարվի
պայմանագրային պարտավորությունների խախտում ն կկիրառվի օրենսդրությամբ
սահմանված պատասխանատվության միջոցներ:

ԽԻ/ Միջոցառումների անվանումը Կատարման Ներդրումների
ո՛ ժամկետը չափը
կ «Պազ.դրամ/՛
1 | Խախտված հողերի 415.7
լեռնամեխանիկական վերականգնում
2 | Արտադրական հրապարակի 350.0
ապամոնտաժում, տեղափոխում
Տարածքի մոնիտորինգ 5 տարի 400.0
Նախազգուշացնող, արգելափակող 385.3
միջոցների տեղադրում
Ընդամենը 1551.0

Բացահանքի փակումից հետո, հետագա հինգ տարիների ընթացքում
նախատեսվում է տարեկան մեկ անգամ իրականացնել բացահանքի տարածքի ն շրջակա
միջավայրի մոնիտորինգ՝ կանխարգելիչ միջոցառումների գնահատման նպատակով:

12
"ՀՀ ԷՆԵՐԳԵՏ ԻԿԱՅԻ Ա
ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ

ԼԵՎՈՆ ՅՈԼՅԱՆ

լ»

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ
ՀՀՀՐԱՇՔ ՄԵՏԱՂ»» ՍՊԸ

7
Հավելված Ի 5

 Զգտակար հանածոյի արդյունահանման
.. 2016թ.Ի/ Պ-542
ընդերքօգտագործման պայմանագրի

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափը ն կատարման ժամկետները

2 Պարտավորությունեերի անվանումը Կատարման Ներդրումների չափը,
ժամկետը հազ. դրամ
Ր արա Ց ն
բյ Լ. Համայնքի զարգացման սոցիալ- Յուրաքանչյուր. 250.0
տետեսական ծրագրերին տարի
մասնակցություն
Ս Զ. Ֆինանսական աջակցություն Յուրաքանչուր | 3000
կրթական ն նախակրթական տարի
աստատություններին
` Յ.` Համայնքային նշանակութան ` բտ. ` Տեխնիկական
ճանապարհների վերանորոգման | անհրաժեշտության միջոցների տրամադրում

աշխատանքներին մասնակցություն

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ն ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ
ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ ՀՀՀՐԱՇՔ ՄԵՏԱՂ»» ՍՊԸ
ԼԵՎՈՆ ՅՈԼՅԱՆ

22 7ջ2»-4
2824

7/7 ԶԲ. 46/65»

2

լգ
Հավելված ո 4
Ը... օգտակար հանածոյի արդյունահանման
72: աշ 77 2016թ. Ի Պ-542
ըեդերքօգտագործման պայմանագրի
Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման եպատակով պլանավորվող
միջոցառումներ՝

1. մթնոլորտային օդ կատարվող աղտոտող նյութերի արտանետումների
որակական ն քանակական պարամետրերի պարբերական չափումներ` տարին երկու
անգամ հաճախականությամբ.

2. .լեռնատրանսպորտային սարքավորումների աշխատանքային վիճակի՝
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
մշտադիտարկումներ՝ տարին մեկ անգամ հաճախականությամբ.

Յ. օգտագործված մեքենայական յուղերով ու քսայուղերով հողերի հնարավոր
աղտոտումից խուսափելու նպատակով, հողերի աղտոտվածության
մշտադիտարկումներ՝` դրանց պահպանման համար նախատեսված տեղից դեպի
հավաքող փոսի ուղղությամբ՝ տարին երկու անգամ հաճախականությամբ.

Բնապահպանական միջոցառումների համար նախատեսվում է տարեկան՝ մոտ
400.0հազար դրամ:

Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա է

վերանայման 5 տարին մեկ պարբերությամբ:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ն ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ ՀՀՀՐԱՇՔ ՄԵՏԱՂ»»- ՍՊԸ
ԼԵՎՈՆ ՅՈԼՅԱՆ

/7: 66. 4606թ

77. 06. 46/6»:

էշ.
